0 OMB APPROVAL OMB Number: 3235-0070 Expires: January 31, 2013 Estimated average burden hours per response 187.20 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1June 30, 2012. Commission file number:0-23336 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-4302784 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan (Address of principal executive offices) (Zip Code) (800) 281-0356 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesT No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesT No£ Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer: £Accelerated filer: £ Non-accelerated filer: £Smaller reporting company: T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ NoT The number of shares outstanding of the issuer’s common stock as of August 8, 2012 was 15,939,741. SEC 1296 (03-10) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Index INDEX Item Page PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (Unaudited): 3 Condensed Consolidated Balance Sheets at June 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 6 Notes to the Interim Condensed Consolidated Financial Statements 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 – Controls and Procedures 18 PART II - OTHER INFORMATION Item 1A – Risk Factors 19 Item 6 – Exhibits 19 SIGNATURES 20 2 Index ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars) June 30, 2012 December 31, 2011 (Unaudited) (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted collateral deposits Trade receivables net of allowance for doubtful accounts Unbilled receivables Other accounts receivable and prepaid expenses Inventories Discontinued operations – short term Total current assets LONG TERM ASSETS: Severance pay fund Other long term receivables Property and equipment, net Other intangible assets, net Goodwill Discontinued operations – long term Total long term assets Total assets $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 3 Index CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars, except share data) June 30, 2012 December 31, 2011 (Unaudited) (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Other accounts payable and accrued expenses Current portion of capitalized leases Current portion of long term debt Short term bank credit Deferred revenues Discontinued operations – short term Total current liabilities LONG TERM LIABILITIES: Accrued severance pay Long term portion of capitalized leases – Long term debt Deferred tax liability Other long term liabilities Discontinued operations – long term Total long term liabilities STOCKHOLDERS’ EQUITY: Share capital Common stock – $0.01 par value each; Authorized: 50,000,000 shares as of June 30, 2012 and December 31, 2011; Issued and outstanding: 15,939,741 shares and 15,570,491 shares as of June 30, 2012 and December 31, 2011, respectively Preferred shares – $0.01 par value each; Authorized: 1,000,000 shares as of June 30, 2012 and December 31, 2011; No shares issued or outstanding as of June 30, 2012 and December 31, 2011 – – Additional paid-in capital Accumulated deficit ) ) Notes receivable from stockholders ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 4 Index CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (U.S. Dollars, except share data) Six months ended June 30, Three months ended June 30, Revenues $ Cost of revenues, exclusive of amortization of intangibles Research and development expenses Selling and marketing expenses General and administrative expenses Amortization of intangible assets and capitalized software Total operating costs and expenses Operating loss ) Other income Financial expenses, net ) Total other income (expense) Loss from continuing operations before income tax expense ) Income tax expense Loss from continuing operations ) Loss from discontinued operations, net of income tax ) Net loss ) Other comprehensive income, net of income tax Foreign currency translation adjustment ) ) Comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share – continuing operations $ ) $ ) $ ) $ ) Basic and diluted loss per share – discontinued operations $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average number of shares used in computing basic and diluted net loss per share The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 5 Index CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Loss from discontinued operations $ ) $ ) Loss from continuing operations ) ) Adjustments required to reconcile net profit (loss) to net cash (used in) provided by operating activities: Depreciation Amortization of intangible assets and capitalized software Amortization of debt discount – Compensation related to shares issued to employees, consultants and directors Adjustment to value of warrants and imbedded features on the senior convertible notes – ) Deferred tax provision Changes in operating assets and liabilities: Severance pay, net Trade receivables Other accounts receivable and prepaid expenses ) Inventories ) ) Unbilled receivables ) Deferred revenues ) ) Trade payables ) Accounts payable and accrued expenses ) ) Discontinued operations ) Net cash provided by (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Additions to capitalized software development ) ) Investment in marketable securities – Decrease (increase) in restricted collateral deposits ) Discontinued operations ) Net cash provided by (used in) investing activities $ $ ) The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 6 Index CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Six months ended June 30, CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of long term debt $ ) $ ) Changes in short term bank credit Purchase of treasury stock – ) Discontinued operations ) Net cash provided by (used in) financing activities DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH ACCRETION (EROSION) DUE TO EXCHANGE RATE DIFFERENCES CASH ACCRETION (EROSION) DUE TO EXCHANGE RATE DIFFERENCES – DISCONTINUED OPERATIONS – ) NET CHANGE IN CASH AND EQUIVALENTS – DISCONTINUED OPERATIONS ) CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD $ $ SUPPLEMENTARY INFORMATION ON NON-CASH TRANSACTIONS: Interest paid during the period $ $ Taxes paid on income during the period $ – $ The accompanying notes are an integral part of the Interim Condensed Consolidated Financial Statements. 7 Index NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1:BASIS OF PRESENTATION a.Company: Arotech Corporation (“Arotech”) and its wholly-owned subsidiaries (the “Company”) provide defense and security products for the military, law enforcement and homeland security markets, including advanced zinc-air and lithium batteries and chargers, and multimedia interactive simulators/trainers. The Company operates primarily through its wholly-owned subsidiaries FAAC Incorporated (“FAAC”), based in Ann Arbor, Michigan with locations in Royal Oak, Michigan and Orlando, Florida; Electric Fuel Battery Corporation (“EFB”), based in Auburn, Alabama; and Epsilor-Electric Fuel Ltd. (survivor of the merger of Electric Fuel Ltd. (“EFL”), based in Beit Shemesh, Israel, into Epsilor Electronic Industries, Ltd.) (“Epsilor-EFL”), based in Dimona, Israel. IES Interactive Training (“IES”) and Realtime Technologies (“RTI”) were merged with FAAC to create Arotech’s Training and Simulation Division. Pursuant to management discussions in the fourth quarter of 2011, the Company’s Armor Division, consisting of M.D.T. Protective Industries, Ltd. (“MDT”), based in Lod, Israel, and MDT Armor Corporation (“MDT Armor”), based in Auburn, Alabama, along with the trade name of Armour of America Incorporated (“AoA”), are reflected as discontinued operations for all periods presented. On June 20, 2012, the Company signed a definitive agreement with an Israeli public company, Shladot Ltd. (“Shladot”), and a wholly-owned U.S. subsidiary of Shladot, pursuant to which Shladot purchased certain of the assets, subject to certain of the liabilities, of the discontinued Armor Division, for a total cash purchase price of $50,000. The assets consisted principally of inventory, intellectual property and contracts. Closing of the transaction took place simultaneously with the signing of the agreement. b.Basis of presentation: The accompanying interim condensed consolidated financial statements have been prepared by Arotech Corporation in accordance with generally accepted accounting principles for interim financial information, with the instructions to Form 10-Q and with Article 10 of Regulation S-X, and include the accounts of Arotech Corporation and its subsidiaries. Certain information and footnote disclosures, normally included in complete financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted. In the opinion of the Company, the unaudited financial statements reflect all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of its financial position at June 30, 2012, its operating results for the six- and three-month periods ended June 30, 2012 and 2011, and its cash flows for the six- and three-month periods ended June 30, 2012 and 2011. The results of operations for the six- and three months ended June 30, 2012 are not necessarily indicative of results that may be expected for any other interim period or for the full fiscal year ending December 31, 2012. The balance sheet at December 31, 2011 has been derived from the audited financial statements at that date but does not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. These condensed consolidated financial statements should be read in conjunction with the audited financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. c.Accounting for stock-based compensation: For the six months ended June 30, 2012 and 2011 the compensation expense recorded related to restricted stock units and restricted shares was $118,574 and $132,919, respectively. The remaining total compensation cost related to share awards not yet recognized in the income statement as of June 30, 2012 was $231,254 all of which was for restricted stock units and restricted shares that vest on longevity rather than performance. The weighted average period over which this compensation cost is expected to be recognized is approximately one and one-half years. Income tax expense was not impacted since the Company is in a net operating loss position. There were no new options issued in the first six months of 2012 and no options were exercised in the first six months of 2012. d.Reclassification: Certain comparative data in these financial statements may have been reclassified to conform to the current year’s presentation. e.Anti-dilutive shares for EPS calculation All outstanding stock options, non-vested restricted stock, non-vested restricted stock units, and warrants have been excluded from the calculation of the basic net income (loss) per common share because all such securities are anti-dilutive for the periods presented and the Company has excluded any restricted stock or restricted stock units that will never vest under the current program. The total weighted average number of shares related to the outstanding options and warrants excluded from the calculations of diluted net income (loss) per share for the six-month periods ended June 30, 2012 and 2011 were 667,693 and 1,440,949, respectively. 8 Index f.Discontinued operations In December 2011, the Company’s Board of Directors approved management’s plan to sell the Armor Division. On June 20, 2012, the Company signed a definitive agreement with an Israeli public company, Shladot Ltd. (“Shladot”), and a wholly-owned U.S. subsidiary of Shladot, pursuant to which Shladot purchased certain of the assets, subject to certain of the liabilities, of the Armor Division, for a total cash purchase price of $50,000. The assets consisted principally of inventory, intellectual property and contracts. Closing of the transaction took place simultaneously with the signing of the agreement. The Company believes that the disposal of the Armor Division has not and will not have a material adverse effect on its liquidity.Unless otherwise indicated, discontinued operations are not included in the Company’s reported results. Unless otherwise noted, amounts and disclosures throughout the Notes to Consolidated Financial Statements relate to the Company’s continuing operations. The assets and liabilities of the discontinued operation after impairment and the revenues and expenses of the discontinued operation are shown below. ASSETS AND LIABILITIES – DISCONTINUED June 30, 2012 December 31, 2011 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted collateral deposits Trade receivables Other accounts receivable and prepaid expenses Inventories Total current assets LONG TERM ASSETS: Severance pay fund Total long term assets Total assets $ $ LIABILITIES CURRENT LIABILITIES: Trade payables $ $ Other accounts payable and accrued expenses Current portion of long term debt Deferred revenues Total current liabilities LONG TERM LIABILITIES Long term debt Total long-term liabilities Total liabilities $ $ REVENUE AND EXPENSES – DISCONTINUED Six months ended June 30, Revenues $ $ Cost of revenues, exclusive of amortization of intangibles Research and development expenses Selling and marketing expenses General and administrative expenses Total operating costs and expenses Operating loss ) ) Other (income) expense ) Financial income (expense), net ) Total other (income) expense ) ) Net loss $ ) $ ) 9 Index NOTE 2:INVENTORIES Inventories are stated at the lower of cost or market value. Cost is determined using the average cost method or the FIFO method. The Company periodically evaluates the quantities on hand relative to current and historical selling prices and historical and projected sales volume. Based on these evaluations, provisions are made in each period to write down inventory to its net realizable value. Inventory write-offs are provided to cover risks arising from slow-moving items, technological obsolescence, excess inventories, and for market prices lower than cost. Inventories in continuing business segments increased, from December 31, 2011, $446,793 in the Training and Simulation Division and $426,427 in the Battery Division for the product required to fulfill the current backlog. Inventories are composed of the following: June 30, 2012 December 31, 2011 (Unaudited) Raw and packaging materials $ $ Work in progress Finished products Total: $ $ NOTE 3:IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS For information about previous new accounting pronouncements and the potential impact on the Company’s Consolidated Financial Statements, see Note 2 of the Notes to Consolidated Financial Statements in the Company’s 2011 Form 10-K. Additionally, the Company has adopted ASU No. 2011-05, “Comprehensive Income (Topic 220) — Presentation of Comprehensive Income.” ASU 2011-05 eliminated the prior option to report other comprehensive income and its components in the statement of changes in stockholders’ equity and requires that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In addition, it requires entities to present on the face of the financial statements reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statements where the components of net income and the components of other comprehensive income are presented. A portion of ASU 2011-05 became effective for the Company in the first quarter of 2012. In October 2011, the FASB decided to defer the above-described presentation of reclassification adjustments until further consideration. The impact of adoption did not have a significant impact on its consolidated financial statements. NOTE 4:SEGMENT INFORMATION a.The Company and its subsidiaries operate primarily in two continuing business segments and follow the requirements of FASB ASC 280-10. Additionally, the two segments are also treated by the Company as reporting units for goodwill purposes under FASB ASC 350-20-35. The goodwill amounts associated with each of these reporting units was determined and valued when the specific businesses in the reportable segment were purchased. The Company’s reportable operating segments have been determined in accordance with the Company’s internal management structure, which is organized based on operating activities. The accounting policies of the operating segments are the same as those used by the Company in the preparation of its annual financial statement. The Company evaluates performance based upon two primary factors, one is the segment’s operating income and the other is the segment’s contribution to the Company’s future strategic growth. 10 Index b.The following is information about reported segment revenues, income (losses) and total assets for the six and three months ended June 30, 2012 and 2011: Training and Simulation Division Battery and Power Systems Division Corporate Expenses Discontinued Total Company Six months ended June 30, 2012 Revenues from outside customers $ $ $
